Title: Thomas Jefferson to Louis H. Girardin, 15 January 1815
From: Jefferson, Thomas
To: Girardin, Louis Hue


      
        Th: Jefferson to mr Girardin
        Monticello Jan. 15. 15.
      
      I have no document respecting Clarke’s expedition except the letters of which you are in possession, one of which I believe gives some account of it; nor do I possess Imlay’s history of Kentucky.
      Of mr Wythe’s early history I scarcely know any thing, except that he was self-taught; & perhaps this might not have been as to the Latin language. Dr Small was his bosom friend, and to me as a father.
       to his enlightened & affectionate guidance of my studies while at College I am indebted for every thing.
       he was professor of Mathematics at W. & M. & for some time was in the philosophical chair. he first introduced into both schools rational & elevated courses of study, and from an extraordinary conjunction of eloquence & logic was enabled to communicate them to the students with great effect. he procured for me the patronage of mr Wythe, & both of them, the attentions of Governor Fauquier, the ablest man who ever filled the chair of government here. they were inseparable friends, and at their frequent dinners with the Governor (after his family had returned to England) he admitted me always to make it a partie quarreéof it. at these dinners I have heard more good sense, more rational & philosophical conversations than in all my life besides. they were truly Attic societies. the Governor was musical also & a good performer and associated me with 2. or 3. other amateurs in his weekly concerts. he merits honorable mention in your history, if any proper occasion for it offers. so also does Dabney Carr, father of Peter Carr, mover of the proposition of Mar. 1773. for Commees of correspondence, the first fruit of which was the Call of an American Congress: I return your two pamphlets with thanks & salute you with esteem & respect
    